Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.8 Filed 12/17/20 Page 1 of 8




        EXHIBIT A
                                   Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.9 Filed 12/17/20 Page 2 of 8


                                                                                           Original • Court                                        2nd copy - Plaintiff
                          Approved. SCAO                                                   1st copy - Defendant                                    3rd copy - Returni
                                  STATE OF MICHIGAN                                                                                            .       CASE NO.
                                                 JUDICIAL DISTRICT                                                                     2020-183931-NO
                        6th                       JUDICIAL CIRCUIT                             SUMMONS                                20-              '-NO
                                                 COUNTY PROBATE                                                                        J UDGE MICHAEL WARREN
                       Court address                                                                                                                            Court telephone no.
                        1200 N. Telegraph Rd., Dept 404, Pontiac, MI 48340                                                                                     (248)858-0344
                        Plaintiff's name(s), address(es). and telephone no(s).                                Defendant's name(s), address(es). and telephone no(s).
                        William Hudson                                                                        Books-A-Million, Inc.
                                                                                                              c/o The Corporation Company
10/8/2020 11:06 AM




                                                                                                              40600 Ann Arbor Road, E., Ste. 201
                                                                                                              Plymouth, MI 48170

                        Plaintiff's attorney, bar no.. address, and telephone no.
                        Law Offices of Todd J. Steam P.C.
                        Todd J. Steam P51496                                This case has been designated as an eFiling case. To review a copy
                        29829 Greenfield, Suite 101                         of the Notice of Mandatory eFiling visit www.oakgov.com/efiling.
                        Southfield, MI 48076
                        248-744-5000/248-744-5002(Fax)
                        Instructions: Check the items below that apply to you and provide any required information. Submit thin form to the court clerk along with your complaint and,
                        if necessary. a case inventory addendum (form MC 21). The summons section will be completed by the court Clerk.
Oakland County Clerk




                        Domestic Relations Case
                       0There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
                          family members of the person(s) who are the subject of the complaint.
                       ID There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
                          the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
                          confidential case inventory (form MC 21)listing those cases.
                       El It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
                          the family or family members of the person(s) who are the subject of the complaint.

                       Civil Case
                       0This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
                       0MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
Received for Filing




                          the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
                        ElThere is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
                          complaint.
                       El A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

                              been previously filed in 0this court, 0                                                                                                 Court, where

                              it was given case number                                         and assigned to Judge

                             The action    0remains 0is no longer                   pending.

                        Summons section completed by court clerk.                              SUMMONS

                        NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
                        1. You are being sued.
                                                                                                                              CIRQ,„„
                        2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to fil             written-a(nswer with the court and
                           serve a copy on the other party or take other lawful action with the court(28 da,,Of y                       'e
                                                                                                                                         eied
                                                                                                                                           i d by mail or you were
                           served outside this state).                                                          u.-: /•                    \ -', •
                                                                                                                             ..' .4 :. \ -A •
                        3. If you do not answer or take other action within the time allowed,judgment may be nti i                   jr t Ou for the relief
                           demanded in the complaint.                                                        .. 91\                          )4 •
                        4. If you require special accommodations to use the court because of a disability or if4 -                       en language interpreter
                           to help you fully participate in court proceedings, please contact the court immediately,                     ,'•
                                                                                                                                      . ,rangements.
                       !Issue date                      Expiration date'             Court clerk                         (...k.
                         10/8/2020                          JAN 07 2021                                        Lisa Brown
                         This summons is invalid unless-served On or before its expiration date. This document must be sealed by the seal of the court.

                        mc 01    (9/19)   SUMMONS                                                                 MCR 1.109(0). MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
         Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.10 Filed 12/17/20 Page 3 of 8


                                                                                                                  SUMMONS
                                                    PROOF OF SERVICE                                    Case No. 20-
                                                                                                               -NO
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                      CERTIFICATE / AFFIDAVIT OF SERVICE NONSERVICE
                 0 OFFICER CERTIFICATE                            OR          D AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party(MCR 2.104[A][2]),             adult, and I am not a party or an officer of a corporate
and that: (notarization not required)                                party(MCR 2.103[AD, and that: (notarization required)

El I served personally a copy of the summons and complaint,
El I served by registered or certified mail(copy of return receipt attached) a copy of the summons and complaint,
together with
                List all documents served with the summons and complaint
                                                                                                                         on the defendant(s):
Defendant's name                                 Complete address(es) of service                                         Day, date, time




0I have personally attempted to serve the summons and complaint,together with any attachments,on the following defendant(s)
   and have been unable to complete service.
Defendant's name                                 Complete address(es) of service                                         Day, date, time




 I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
 best of my information, knowledge, and belief.
Service fee           Miles traveled Fee                                     Signature
                                     Is
 Incorrect address fee Miles traveled Fee            TOTAL FEE               Name (type or print)

                                    Is
                                                                             Title

Subscribed and sworn to before me on                                                                                        County, Michigan.
                                              Date

 My commission expires:                                         Signature:
                             Date                                            Deputy court clerk/Notary public

 Notary public, State of Michigan, County of

                                             ACKNOWLEDGMENT OF SERVICE
 I acknowledge that I have received service of the summons and complaint, together with
                                                                                                           Attachments
                                                          on
                                                               Day, date, time

                                                                   on behalf of
 Signature
                        Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.11 Filed 12/17/20 Page 4 of 8

                         This case has been designated as an eFiling case. To review a copy of the Notice of Mandatory
                         eFiling visit www.oakgov.com/efiling.

                                                          STATE OF MICHIGAN

                                      IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

                         WILLIAM HUDSON,
                                                                                            2020-183931-NO
                                       Plaintiff,                                 Case No. 20-           -NO
10/8/2020 11:06 AM




                                                                                  HON. JUDGE MICHAEL WARREN


                         BOOKS-A-MILLION,INC.,

                                       Defendants.

                          LAW OFFICES OF TODD J.STEARN,P.C.
                          Todd J. Stearn(P51496)
                          Attorneys for Plaintiff
 Oakland County Clerk




                          29829 Greenfield Road,Ste. 101
                         Southfield, MI 48076
                         (248)744-5000/(248)744-5002 Fax
                          todd@tjslawfirm.com


                                              There is no other civil action between these
                                              parties arising out of the same transaction or
                                              occurrence alleged in this Complaint pending
                                              in this court, nor has any such action been
                                              previously filed and dismissed or transferred
 Received for Filing




                                              after having been assigned to a judge.

                                                     /s/ Todd I. Steam
                                                         Todd J. Steam (P51496)


                                                               COMPLAINT

                                NOW COMES the Plaintiff, WILLIAM HUDSON,by and through his attorneys,

                          LAW OFFICES OF TODD J. STEARN,P.C.,and for his complaint against the above-named

                          Defendant states unto this Honorable Court as follows:

                                                      IURISDICTION AND VENUE

                                1.     The Plaintiff, WILLIAM HUDSON,is a resident of the City of Auburn Hills,

                          County of Oakland and State of Michigan.
 Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.12 Filed 12/17/20 Page 5 of 8




           2.      For all relevant times, the above-named Defendant, BOOKS-A-MILLION,

    INC. was a duly incorporated foreign corporation and was in possession and control of a

    property commonly known as 20& Charles and located at 3924 Baldwin Rd., in the City

    of Auburn Hills, County of Oakland and State of Michigan. The resident agent is the

    Corporation Company located at 40600 Ann Arbor Rd., E., Ste. 201,Plymouth, MI 48170

           3.      This cause of action occurred in the City of Auburn Hills, County of

    Oakland and State of Michigan.

           4.      The amount in controversy herein exceeds Twenty-Five Thousand Dollars

    ($25,000.00), exclusive of interest,costs and attorney's fees.

d    GENERAL ALLEGATIONS

            5.     On or about August 6, 2019, the Defendant was in possession and control of

•
O a parking lot located at 3924 Baldwin Road in the City of Auburn Hills, County of
0
O Oakland and State of Michigan (hereinafter "the Premises").

O           6.     On said date, an agent or employee of the Defendant instructed the Plaintiff

     to use a particular shopping cart.

            7.     On said date, while a business invitee of the Defendant, and while using

     said cart, the Plaintiff encountered a depression/rut in the parking lot which caused the

     cart to come to an abrupt stop and caused the Plaintiff to fall to the ground.

            8.     The Plaintiff fell and was injured as a direct and proximate result of the

     depression / rut in the parking lot.




                                                   2
             Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.13 Filed 12/17/20 Page 6 of 8




                                            9.      At all times herein mentioned and at the time of the committing of the

                                      grievances by the Defendant and the sustaining of injuries by the Plaintiff as herein

                                      alleged, the Defendant was responsible for maintaining the Premises.

                                            10.    For all relevant times, the Defendant then and there induced the public,

                                      specifically Plaintiff, to believe that the Premises, entrances and approaches thereof, and

                                      every part of the said Premises, were conducted and kept and maintained in a safe and

                                      proper condition.

                                            11.     The Defendant knew or should have known of a dangerous condition

                                      created by depression / rut in said parking lot.
LAW OFFICES OF TODD J. STEARN, P.C.




                                             12.    Defendant knew or should have known that the Plaintiff did not know of

                                      the dangerous condition or that Plaintiff would not take steps to protect himself.

                                             13.    At all times herein mentioned, Plaintiff was in the exercise of due care and

                                      caution and free from negligence on Plaintiff's part.

                                             14.    The Defendant owed a duty to Plaintiff, and, notwithstanding said duties,

                                      Defendant did violate and breach the same in the following particulars:

                                                    a.     Failing to maintain the premises in a safe and reasonable way.
                                                    b.     Failing to take reasonable steps for the prevention of injuries and to
                                                           warn its invitees of potential foreseeable dangers.
                                                    c.     Failing to warn Plaintiff of all reasonably foreseeable dangers;
                                                    d.     Failing to provide notice or warning to the Plaintiff, who was
                                                           lawfully upon the Premises, of the dangerous and hazardous
                                                           condition that Defendant knew, or should have known, existed on
                                                           the Premises;
                                                    e.     Failing to inspect and maintain the Premises in a reasonably safe
                                                           condition so as not to create a dangerous and hazardous condition
                                                           for persons who were upon the premises;
                                                    f.     Failing to warn the Plaintiff of the dangerous condition that existed
                                                           upon the Premises when Defendant knew, or should have known,
                                                           that Plaintiff had no way of knowing of the dangerous condition;




                                                                                   .3
      Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.14 Filed 12/17/20 Page 7 of 8




                                                   g.     Failing to hire and employ personnel or staff that would properly
                                                          maintain the Premises and not allow a dangerous and hazardous
                                                          condition to remain in the parking lot;
                                                          Such other breaches of the standard of care as are discovered
                                                          throughout the course and scope of this case.

                                            15.    As a result of the negligence of the Defendant as aforementioned, Plaintiff

                                      sustained injuries, which injuries have caused Plaintiff pain, suffering, disability and

                                      mental anguish,to wit:

                                                   a.     Fractured left wrist requiring an open reduction with internal
                                                          fixation;
                                                   b.     Ongoing left wrist pain;
                                                   c.     Right shin pain;
                                                   d.     Such other injuries as are discovered throughout the course and
                                                          scope of this case.
LAW OFFICES OF TODD J. STEARN. P.C.




                                            16.     Defendant's negligence may have exacerbated a pre-existing condition

                                      from which the Plaintiff suffered.

                                             17.    As a direct and proximate result of the negligence, and carelessness of the

                                      Defendant, the Plaintiff has sustained injuries which include, but are not limited to:

                                                    a.    lost wages, past and future;
                                                    b.    lost potential for employment promotions and advancements.
                                                    c.    loss due to decreased effectiveness at employment;
                                                    d.    pain, and suffering, past and future, including but not limited to:

                                                          1)      physical pain and suffering;
                                                          2)      mental anguish;
                                                          3)      denial of social pleasure;
                                                          4)      embarrassment, humiliation and mortification;

                                                    e.     Medical expenses, past, present and future;
                                                    f.     Such other damages as are allowable by Michigan law.




                                                                                   4
Case 4:20-cv-13322-MFL-EAS ECF No. 1-2, PageID.15 Filed 12/17/20 Page 8 of 8




        WHEREFORE,Plaintiff respectfully prays that this Court enter judgment in favor

 of Plaintiff and against the Defendant, in an amount that the jury or Court determines to

 be fair, just and adequate compensation for the injuries and damages sustained by the

 Plaintiff.

                                          Respectfully submitted,

                                         LAW OFFICES OF TODD J. STEARN,P.C.


                                         /s/ Todd I. Stearn
                                         Todd J. Steam (P51496)
                                          Attorney for Plaintiff
                                         29829 Greenfield Road,Ste. 101
                                         Southfield, MI 48076
 Dated: October 7,2020                   (248)744-5000/(248)744-5002 Fax
